Citation Nr: 0122582	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

In August 2001, this case was advanced on the docket by a 
Member of the Board pursuant to 38 U.S.C.A. § 7107 (West 1991 
& Supp. 2001) and 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been appropriately notified of the evidence necessary to 
substantiate his claim.

2.  The February 1985 rating decision which denied service 
connection for the residuals of hepatitis is final.

3.  The evidence submitted subsequent to the February 1985 
rating decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself and in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
hepatitis.

4.  The veteran's hepatitis is shown to be more likely than 
not the result of his own willful misconduct and the abuse of 
drugs.

5.  The evidence shows that it is not likely that the 
veteran's hepatitis had its inception during his service.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision which denied service 
connection for residuals of hepatitis is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the February 1985 
rating decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000), as in effect prior to August 29, 2001.

3.  The criteria for entitlement to service connection for 
hepatitis are not met.  38 U.S.C.A. §§ 105, 1110, 5103A (West 
1991); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hepatitis.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  However, 
that regulatory amendment applies only for claims filed on or 
after August 29, 2001.  The veteran's claim to reopen his 
claim of entitlement to service connection for hepatitis was 
received prior to August 29, 2001.  Therefore, the regulatory 
amendment does not apply to consideration of this case.  The 
Board will consider the claim under the version of 38 C.F.R. 
§ 3.156(a) set forth above.

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Then, if new and material evidence has been submitted 
to reopen the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); see also Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999).

The Board notes that the claimant did not perfect an appeal 
of the February 1985 rating decision denial of service 
connection for the residuals of hepatitis.  That rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for hepatitis subsequent 
to the February 1985 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. §§ 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, bears upon the question of 
whether hepatitis was incurred in or aggravated by his 
service or is proximately due to or the result of a disease 
or injury incurred in or aggravated by service.  The Board 
finds that there is new evidence of record which bears upon 
that question.

The new evidence received subsequent to the February 1985 
rating decision consists of VA and private medical records, 
statements in support of the veteran's claim, and the 
transcript of a personal hearing.  The veteran has also 
submitted duplicate copies of records which are not 
considered new evidence.

The private medical evidence contains statements regarding 
whether the veteran's hepatitis may have had its inception 
during his service.  Moreover, the July 2001 independent 
medical opinion contains a lengthy analysis of the likely 
origins of the veteran's hepatitis and the likelihood of the 
inception of his hepatitis during his service.  As such, that 
evidence is material as it must be considered in order to 
fairly adjudicate the merits of the veteran's claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for hepatitis.  His claim of entitlement 
to service connection for hepatitis is hereby reopened.  To 
that extent only this claim is allowed.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).  The Board will 
proceed to address the claim of service connection for 
hepatitis on the basis of all the evidence, both old and new.  
Inasmuch as the RO did likewise, no prejudice to the veteran 
will result.  See Bernard v. Brown, 4 Vet. App. 384(1993).

II.  Entitlement to service connection for hepatitis.

This claim arises from the veteran's application for service 
connection for hepatitis.  There is no issue as to 
substantial completeness of the application.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2001).  VA has secured all VA and private 
medical records that the veteran has indicated are available 
and pertinent to his claim, and VA has satisfied its duty to 
assist with respect to such records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  In addition, the veteran has 
been advised of the evidence necessary to substantiate his 
claim, by means of the statement of the case and rating 
decision issued regarding his claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  Therefore, the Board finds that 
the requirements with regard to notice and development of the 
veteran's claim, have been satisfied.

The veteran contends that hepatitis was incurred in or 
aggravated by service or is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
and that service connection for hepatitis is warranted.  
After a review of the record, the Board finds that the 
evidence shows that the veteran's hepatitis is most likely 
the result of his own willful misconduct.  Alternatively, the 
evidence shows that the veteran's hepatitis most likely was 
not incurred during his service.  Therefore, the Board finds 
that service connection for hepatitis is not warranted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  However, 
compensation may not be paid for disability resulting from 
the veteran's willful misconduct of the abuse of drugs or 
alcohol.  38 U.S.C.A. § 1110 (West 1991).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2000).  Service connection may 
also be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2000).

VA regulations define willful misconduct as an act involving 
conscious wrongdoing or known prohibited action.  38 C.F.R. 
§ 3.1(n) (2000).  Further, willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of probable consequences.  38 
C.F.R. § 3.1(n)(1) (2000).  A mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n)(2) (2000).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects, and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(3) (2000).

The veteran's service medical records show that the veteran 
was admitted to a substance abuse program while on active 
duty in October 1971.  At that time, a drug screen test was 
negative.  Testing was positive for morphine and codeine in 
February 1972 and the veteran was diagnosed with heroin use 
and admitted for treatment.  The veteran reported that he had 
used heroin and marijuana once per week for four years prior 
to entering service.  During his first ten months in service, 
the veteran had used heroin three times per day and marijuana 
every other day.  During his next eight months of service, 
the veteran had used heroin five times per day and marijuana 
twice per week.  He denied any use of those drugs after 
September 15, 1971.

A March 1972 service medical report shows that the veteran 
volunteered that he began drug usage in 1966 and infrequently 
smoked marijuana.  One year later he began to snort heroin 
and increased his usage to two trays per day prior to his 
enlistment.  While stationed at Clark Air Force Base, he 
continued smoking heroin until September 1971, when he placed 
himself in an Amnesty Program after experiencing harsh 
withdrawal symptoms.  On February 15, 1972, the veteran's 
urine test returned positive for morphine, although he denied 
use of that drug after September 1971.  The veteran was 
diagnosed with heroin use by history with no evidence or 
documentation of heroin use in the prior five months.

A July 1972 service medical report shows that the veteran was 
admitted for an upper respiratory infection.  His liver 
function test was abnormal.  He had no hepatomegaly or 
tenderness of the abdomen.  The chest and lungs were clear to 
percussion and auscultation.  The examiner proposed to rule 
out hepatitis.

An August 1972 service medical report shows that the 
veteran's repeat liver function tests showed SGOT of 1140, 
"phos" of 27 and "bili" of 2.1 total.  He was admitted for 
a liver biopsy.  The veteran was separated from service in 
August 1972.  His April 1972 service separation examination 
does not show a diagnosis of hepatitis.

A September 1983 private laboratory report shows that the 
veteran's HB Surface Antigen, Anti-Hepatitis B Surface, Anti-
Hepatitis B Core, and Anti-Hepatitis A EGM tests were 
negative.  The veteran's Anti-Hepatitis A Virus test was 
positive.

An October 1983 private medical report notes a diagnosis of 
liver dysfunction, with the nature still not completely 
determined.  He complained of tiredness, weight loss, and 
losing his sense of smell.  Blood tests showed hepatitis A 
antibody was positive.  His past history showed hepatitis 
seven years prior.  The physician provided a diagnosis of 
possible chronic active hepatitis.  A liver scan was 
negative.

An October 1983 private laboratory report showed SGPT of 52 
and Gamma-glutamyl-transpeptidase of 212.  Another October 
1983 private laboratory report showed SGOT of 81.

An October 1983 private medical report notes that the veteran 
had elevated SGOT of 60.  He had an apparent rise and the 
enzyme was back down.  He had a history of hepatitis in the 
military in the Philippines and was positive for hepatitis A.  
There was no recent exposure, tattoos, drugs, alcohol abuse, 
or foreign travel.  The examiner diagnosed past hepatitis A 
of no significance.  Another October 1983 private medical 
report provided a final diagnosis of liver dysfunction with 
the nature not completely determined, but with a probability 
of chronic active progressive hepatitis.

An October 1984 VA examination found the veteran's liver and 
spleen not palpable.  The hepatitis B surface antigen test 
was non-reactive.  The antibody to B surface antigen and the 
antibody to B core antigen tests were negative.  The veteran 
stated that he was in the Philippines when he caught 
hepatitis along with 30 other soldiers.

A March 1990 VA medical report shows that the veteran 
complained of hepatitis in service and that his lab work kept 
getting worse.  The veteran stated that he had hepatitis in 
1972.  He denied intravenous drug use.  He had alcohol 
dependence in the past and drank occasionally.  The examiner 
proposed to rule out chronic hepatitis or cirrhosis.

A March 1990 VA medical report shows that the veteran's HBSAG 
and HBSAB tests were negative.

A December 1991 VA medical report shows that the veteran's 
hepatitis B surface antibody test was positive.

A January 1992 VA medical shows that the veteran reported a 
history of alcohol abuse since age 25.  His first treatment 
was in 1970 for polysubstance abuse.  He had a history of 
intravenous drug use, but denied sharing needles.  His 
multiple substance abuse included heroin, opium, 
amphetamines, codeine, PCP, and marijuana.  His second 
treatment program was in 1988.  He reported no use of illegal 
substances in ten years and no alcohol since August 1991.  
The examiner notes a history of hepatitis B.

A November 1993 VA examination shows that the veteran had a 
history of intravenous drug use many years prior and some 
alcohol consumption which he currently avoided.  He was found 
to be hepatitis B positive in his most recent test in 1991.  
There was no evidence of hepatitis C testing.  He was taking 
no medication.  He had three to four beers on weekends.  
Appetite was adequate.  There was no abdominal pain, nausea, 
vomiting, change in bowel habits, or dysphagia.  Objective 
examination found his abdomen slightly protuberant without 
enlargement of the spleen or liver.  There were no stigmata 
of chronic liver disease.  The examiner provided an 
assessment that the current evidence favored a history of 
hepatitis A and B that was currently stable.  The examiner 
provided an addendum that he had reviewed the laboratory 
tests and that there was clear evidence of hepatitis B from 
which the veteran had recovered.  He also was hepatitis C 
positive and the examiner suggested obtaining the hepatitis C 
RIBA antibody test.  The liver tests showed a significant 
elevation of both the SGOT and SGPT (198 and 247 
respectively).  The examiner advised the veteran to avoid all 
alcohol.

A May 1995 private medical report shows SGOT of 69 and SGPT 
of 85, both of which were abnormally high.

A March 1998 VA examination shows that the veteran complained 
of vomiting, the last time he had hepatitis.  Hematemesis and 
melena were not features of his illness.  He was not being 
treated.  There was no significant pain, distention, nausea, 
or vomiting at the time of the examination.  He complained of 
vague fatigue and weakness.  He stated that was hospitalized 
in 1972 for general malaise and jaundice.  He was found to 
have hepatitis and was hospitalized for six weeks.  Physical 
examination found no ascites.  His weight was stable.  There 
was no steatorrhea, malabsorption, malnutrition, hematemesis, 
melena, pain, or tenderness.  The abdomen was protuberant.  
There was no guarding, tenderness, or masses.  The liver was 
not palpable or percussible.  No superficial abdominal veins 
were seen.  The examiner diagnosed hepatitis B and C.  In the 
opinion of the examiner, the current hepatitis was not 
related to the acute hepatitis the veteran had in 1972.

A July 1998 private medical report shows that the veteran had 
been found to have hepatitis C in 1993.  He had a history of 
intravenous drug use in 1973 after Vietnam.  He had not used 
intravenous drugs since 1974.  He had no history of 
transfusions or tattoos.  The veteran had severe fatigue and 
malaise.  He had never been jaundiced.  The examiner 
diagnosed chronic hepatitis C.

At his July 1999 personal videoconference hearing before the 
undersigned, the veteran testified that he had been told by a 
doctor that his current hepatitis was related to his 
inservice hepatitis, but that doctor had refused to put that 
opinion in writing.  He denied receiving any medical 
treatment for hepatitis after service.  He did claim that a 
failed urinalysis in service was attributable to prescription 
medication he was given for diarrhea, noting that, as a 
result, he had been unfairly labeled by the military and VA 
as a drug addict and alcoholic.  

In view of the medical complexity of this case, the Board 
requested the opinion of an independent medical expert 
pursuant to the provisions 38 U.S.C.A. § 7109 (West 1991).  
The specialist selected to render the opinion was a Professor 
of Medicine and Director of Liver Studies and Co-Director of 
the Transplant Center at a Medical University in the 
Gastroenterology and Hepatology Department.

A July 2001 independent medical examiner's report shows that 
at the outset the examiner felt that the best evidence would 
be laboratory reports of liver tests, viral hepatitis 
serology, liver biopsy information, and the findings of a 
physical examination by a reliable witness of the results of 
abdominal imaging.  The examiner noted that the opinions of 
physicians who had seen the veteran over the years might be 
unreliable as they may not have been skilled in the 
interpretation of hepatologic results.  The examiner 
nevertheless felt that the diagnosis was clear.

The veteran had a history of recreational drug use for four 
years prior to entry to service and continued for another 
eighteen months in service.  He then became abstinent of 
recreational drugs but continued alcohol dependence for many 
years.  In July 1972, abnormal liver tests were detected that 
apparently resolved, but it was unclear whether to complete 
normality.  A liver biopsy was apparently performed and 
described as "clean," but there was no formal histologic 
report and therefore the examiner could not tell whether that 
meant complete normality or mild inflammation that was 
considered insignificant at that time.  Also, the examiner 
noted that a liver biopsy done in the resolving phase of an 
acute episode of hepatitis may give the misleading impression 
of chronic hepatitis.  The veteran was said to be Australia 
antigen negative at the time of the acute episode of 
hepatitis (which appeared to have been biochemical and not 
clinical), suggesting that it was not due to HBV.  In fact, 
HbsAg tested repeated from August 1983 onwards had been 
persistently negative, as were all other HBV serologic tests.  
Anti-HBs positivity was only detected first in April 1990 and 
repeatedly thereafter.  There was no record of the veteran's 
undergoing HBV immunization and, therefore, the late 
seroconversion was difficult to interpret.  The examiner felt 
that it was not relevant to the case as it was immaterial 
whether the veteran was exposed to HBV or not since there was 
never any evidence of continuing HBV infection.  Despite the 
absence of anti-HBc positivity, it was possible that anti-HBs 
positivity represented exposure and immunity, which could 
date from the early 1970's or later.

Anti-HCV positivity was detected in September 1993 and was 
positive repeatedly thereafter, in association with 
persistent elevations of AST and ALT.  The most recent 
hepatic panel that was available in the chart was from March 
1998 when AST and ALT were both elevated at 70 and 89 
respectively (where reference ranges are up to 46 and 66) 
associated with normal total bilirubin and albumin.  The 
examiner saw no recent results of either a hemogram or 
coagulation tests.  Based on the strong circumstantial 
evidence of illegal parenteral substance use for 
approximately 5.5 years until late 1971, the examiner felt 
that the most likely diagnosis was hepatitis C infection 
dating from that time.  The examiner noted that although one 
cannot be sure precisely when the infection was acquired, 
either during the period of known recreational drug use or 
after, physicians generally ascribe the onset of infection to 
the beginning of a known period of illegal substance use.

The examiner stated that it was likely that the veteran 
acquired HCV during his period of recreational drug use and 
that was the likely cause of the elevated liver tests 
discovered in July 1972.  It was not clear from the records 
that the veteran had acute hepatitis clinically (namely a 
syndrome of malaise, anorexia, and jaundice) and thus the 
discovery of the abnormal liver tests could have been 
fortuitous.  Thus, these may have been present any time in 
the prior few years, but there is no evidence that any 
testing was done.  Also, approximately 30 percent of patients 
with chronic hepatitis C can actually have normal liver tests 
for many years and thus go undetected unless specific HCV 
testing is performed.  The examiner felt it important to note 
that HCV testing was only available in this country from 1992 
onwards, following the publication of the discovery of HCV in 
1989.

The examiner stated that the veteran almost certainly had 
chronic hepatitis C.  The term chronic referred to continuing 
infection in excess of a period of six months following 
acquisition and was not based on liver enzyme results or 
histology per se.   Chronic infection is defined by the 
presence of viremia, detect by PCR.  Histologic abnormality 
is defined by the degree of inflammation seen on biopsy and 
by degree of fibrosis.  Given the veteran's persistent 
aminotransferase evaluation, the examiner felt it likely that 
he had some degree of chronic inflammation.  Though bilirubin 
and albumin were quite normal when last tested in 1998, the 
veteran had a better than 20 percent chance of having 
cirrhosis given the likely 30 years of infection, his male 
gender, and his long-term heavy alcohol intake.

The examiner found that it was not likely that the veteran's 
chronic hepatitis C had its inception in his service because 
he had four years of recreational drug use prior to 
enlistment.  The examiner stated that one cannot state with 
certainty that the infection was acquired at any given 
instant during the veteran's exposure, and that the onset of 
infection is generally dated to the first year of exposure 
based on known seroconversion timing, which had been valid in 
other studies.  However, the examiner added that if the 
veteran acquired infection with HCV during service it was not 
occupational exposure, but due to self-inoculation.

The examiner stated that HCV is acquired parenterally and 
that mostly meant percutaneously through needle sharing or by 
transfusion of blood products.  Sexual acquisition is 
possible and may account for approximately 10 percent of 
cases, but is an extremely inefficient means of viral spread.  
The examiner stated that in this case we have ample evidence 
of parenteral exposure, 80 percent of which occurred prior to 
the veteran's entry to service.

The examiner added that according to the most recent 
evidence, the veteran had continuing liver inflammation but 
had well preserved liver function in 1998.  Thus, even if he 
had cirrhosis then histologically, it was not apparent 
clinically.  This was typical of the chronic infection as 
chronic hepatitis may continue for 20 years prior to the 
occurrence of cirrhosis and the latter may be present for 
many years prior to presentation with complications of 
cirrhosis such as ascites, encephalopathy, or variceal 
bleeding.  If the veteran now had deranged liver function or 
thrombocytopenia, even in the absence of any clinical 
abnormalities, he could well have progressed to cirrhosis.  
The other complication of cirrhosis that occurs in this 
setting, even if the liver disease is well compensated, is 
the development of hepatocellular carcinoma.  The examiner 
found no evidence for any complication in the records 
available to him.

The veteran's claim of entitlement to service connection for 
the residuals of hepatitis was previously denied in a 
February 1985 rating decision.  VA received the veteran's 
claim to reopen his claim of entitlement to service 
connection for hepatitis on August 2, 1995.

In this case, the record unambiguously shows that the RO 
received the veteran's claim to reopen his claim of 
entitlement to service connection for hepatitis in August 
1995, well after October 31, 1990.  Therefore, a finding that 
his hepatitis was proximately caused by willful misconduct 
will prohibit an award of service connection.  38 U.S.C.A. 
§ 105 (West 1991); 38 C.F.R. § 3.301(a) (2000).

Considering the evidence of record, the Board finds that the 
veteran's in-service conduct amounts to willful misconduct.  
The evidence indicates that the veteran developed hepatitis 
in service, most likely due to his drug use.  The Board notes 
that the service medical records document the veteran's 
assignment to and participation in a drug rehabilitation 
program in September 1971 after experiencing harsh withdrawal 
symptoms.  He had a history of five and half years total and 
eighteen months of inservice heroin and marijuana use.  The 
Board finds that this evidence demonstrates that the 
veteran's in-service drug use was neither isolated nor 
infrequent.  Drug addiction constitutes willful misconduct.  
38 C.F.R. § 3.301(c)(3) (2000).  In making such a finding, 
the Board has considered the veteran's testimony suggesting 
that the history recorded in the medical evidence of drug 
addiction and alcohol abuse was based, unfairly, on a failed 
urinalysis due to the effects of prescribed medication.  This 
assertion is held to be totally without merit and not 
credible, since the record is replete with evidence of 
alcohol and drug abuse both before and after service.  

The Board also finds that the veteran's willful misconduct, 
drug addiction, is the proximate cause of the disability at 
issue, hepatitis.  38 C.F.R. § 3.1(n)(3) (2000).  The 
evidence shows that the veteran's drug use is the most likely 
cause of his hepatitis.  He has proffered no other credible 
explanation or cause of his hepatitis infection.  Although an 
independent medical examiner has indicated that there is a 10 
percent likelihood of sexual transmission, the evidence shows 
that the veteran's hepatitis is more likely than not the 
result of his drug use.  Considering this evidence, the Board 
concludes that the veteran's use of drugs prior to and in 
service amounted to drug addiction and that the drug 
addiction either proximately resulted in the veteran's 
infection with hepatitis.  Therefore, the veteran's claim for 
service connection for hepatitis C must be denied.  38 
U.S.C.A. §§ 105, 1131 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301 
(2000).

The Board acknowledges that, in some circumstances, service 
connection may be established for disability due to abuse of 
alcohol or drugs, although compensation is not payable for 
such disability.  Barela v. West, 11 Vet. App. 280, 282-83 
(1998); See 38 U.S.C.A. § 1110 (West 1991).  However, the 
Board stresses that its denial of service connection in this 
instance is premised on a finding of willful misconduct.  In 
the case of claims for service connection filed after October 
31, 1990, direct service connection may be granted only when 
a disability was incurred or aggravated in line of duty and 
was not the result of the veteran's own willful misconduct or 
the abuse of drugs or alcohol.  38 U.S.C.A. § 105 (West 
1991); 38 C.F.R. § 3.301(a) (2000).

Notwithstanding the veteran's willful misconduct, the Board 
finds that service connection is not in order for hepatitis.  
See Schroeder v. West, 212 F.3d. 1265 (Fed. Cir. 2000) (VA is 
required to consider all possible bases of entitlement).  
Again the medical evidence of record does not attribute the 
veteran's hepatitis to his inservice drug use.  The medical 
evidence of record finds it more likely that the veteran's 
hepatitis is the result of his pre-service drug use as the 
majority of his drug use occurred prior to his entry to 
service.  In any event, service connection may not be 
established for hepatitis if incurred in the veteran's 
service because his drug use in service constitutes willful 
misconduct.

In denying service connection for the veteran's hepatitis, 
the Board has considered alternative means of entitlement.  
However, the Board stresses that the primary consideration in 
this instance has been the veteran's willful misconduct while 
in service.  Given this willful misconduct, and the medical 
finding that the veteran's hepatitis is most likely the 
result of drug use and specifically drug use prior to his 
entry to service, the Board finds no basis in the evidence of 
record to support a grant of service connection for 
hepatitis.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for hepatitis are not met.  
The preponderance of the evidence is against the veteran's 
claim and that claim is therefore denied.  38 U.S.C.A. 
§§ 105, 1110, 5103A (West 1991); 38 C.F.R. §§ 3.102, 3.301, 
3.303, 3.304, 3.310 (2000).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hepatitis and 
to that extent only this claim is granted.

Entitlement to service connection for hepatitis is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

